UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 01-8109



In Re: CYRUS JONATHAN GEORGE,

                                                         Petitioner.




          On Petition for Writ of Mandamus.   (CR-90-78)


Submitted:   June 4, 2002                   Decided:   June 17, 2002


Before WILKINS, MICHAEL, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Cyrus Jonathan George, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     On January 8, 2002, Cyrus George filed this petition for a

writ of mandamus seeking an order directing the district court to

act on his Motion to Correct Errors in Judgment filed on February

11, 1999.   The district court entered an order granting in part and

denying in part George’s motion on April 30, 2002.      Because the

district court has disposed of George’s motion, George’s mandamus

petition is moot.    Accordingly, we deny the petition for writ of

mandamus.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                    PETITION DENIED




                                  2